Citation Nr: 0013201	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-13 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for aortic valve 
replacement.


REPRESENTATION

Appellant represented by:  California Department of Veterans 
Affairs 


INTRODUCTION

The veteran served on active duty from February 1965 to 
December 1969. This matter comes on appeal from a July 1996 
decision by the Oakland, California, VA Regional Office.





FINDING OF FACT

The claim of service connection for aortic valve replacement 
is plausible.


CONCLUSION OF LAW

The claim of service connection for aortic valve replacement 
is well-grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  In 
a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

In this case, the veteran contends that the aortic valve 
replacement he received in 1976 was due to drug abuse which 
in turn was a manifestation of post-traumatic stress disorder 
(PTSD). The relationship between his drug use and the need 
for the aortic valve replacement appears established. A VA 
psychiatrist in July 1997 entertained the possibility that 
the veteran's drug use prior to the aortic valve replacement 
was connected to the later service-connected PTSD. 
Accordingly, the Board holds that the claim in question is 
well-grounded. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310; Allen, 
Jones.


ORDER

The claim for service connection for aortic valve replacement 
is well-grounded.


REMAND

In order to fulfill VA's duty to assist now that the claim is 
well-grounded, the case is remanded to the RO for the 
following action:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD and 
aortic valve replacement since July 1997.  
After securing the necessary release, the 
RO should obtain these records.

2.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA examination by a board of two 
psychiatrists for the purposes of 
determining the question at issue.  The 
claims folder must be made available for 
review by the examiners in conjunction 
with the examination.  All necessary 
tests and studies should be conducted and 
all findings reported in detail.  The 
examiners are requested to review the 
claims folder prior to providing an 
opinion as to whether the drug use which 
led to the 1976 aortic valve replacement 
was at least as likely a manifestation of 
the later service-connected PTSD .  A 
complete rationale for any opinion 
expressed by the examiner must be 
provided.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand, and if it is not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the veteran's claim of service 
connection for aortic valve replacement. 

If the benefit sought on appeal is not granted, the veteran 
should be issued a supplemental statement of the case, and be 
afforded a reasonable period of time to respond.  Thereafter, 
the case should be returned to the Board for final appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 



